DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180341706 A1 Agrawal; Avneesh et al. (hereafter Agrawal), in view of US 20170264902 A1 YE; PENG et al. ( hereafter Ye), and further in view of US 20200077132 A1 Sivaramalingam; Balamurugaramanathan et al. (hereafter Sivaramalingam).
Regarding claim 1, Agrawal discloses A method performed by a server for transmitting an adaptive video in real time by using content-aware deep neural networks (DNNs) (i.e.Fig.1A), the method comprising: downloading a video (i.e.[76]); encoding a downloaded video (i.e.Fig.3, [48], wherein the cloud interference engine encodes received/downloaded data); generating a configuration file containing information on trained content-aware DNNs and information on the encoded video (i.e.[37], [83], wherein the compressed inference visual data is the configuration file); and transmitting the configuration file upon a request of a client (i.e.Fig.5B, [83], [196], wherein the Cloud generates compressed inference visual data that matches a query, and determines the relevance, then transmits the file to the query side).
Agrawal fails to disclose encoding a downloaded video for each of at least one resolution; dividing an encoded video into video chunks of a predetermined size; training the content-aware DNNs by using the encoded video; generating a configuration file containing 
However, Ye teaches encoding a video for each of at least one resolution (i.e.[57], wherein each of the formats of  UHDTV or 4KTV, and 4K in video encoding includes own resolution standard); training the content-aware DNNs by using the encoded video (i.e.[50]-[52], wherein the feed forward neural network is the content aware DNN being able to use feature or texture in input image); Sivaramalingam teaches dividing an encoded video into video chunks of a predetermined size (i.e.[12]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Agrawal, Ye and Sivaramalingam before him/her, to modify the method performed by a server for transmitting an adaptive video in real time by using content-aware deep neural networks (DNNs) disclosed by Agrawal to include the teaching in the same field of endeavor of Ye and Sivaramalingam, in order to meet the need for video quality may not fluctuate across different image blocks and/or the image frames and the overall video quality may be optimized in an encoded video, as identified by Ye (i.e.[04]),  provide an ability to adjust or increase the video quality (i.e., resolution) of data already streamed and stored by a buffer of a client device, as identified by Sivaramalingam (i.e.[17]).
Regarding claims 2, 6, Agrawal discloses The method of claim 1, wherein the information on the encoded video comprises at least one of storage locations, resolutions, and bitrates of the encoded video (i.e.[83]).
Regarding claims 3, 7, Agrawal discloses The method of claim 1, wherein the information on the trained content-aware DNNs comprises at least one of a layer count, a channel count, 
Regarding claims 4, 8, Ye teaches The method of claim 1, wherein the content-aware DNNs each comprises a requisite component that is necessarily executed and an optional component that is optionally executed (i.e.[31]).
Regarding claim 5, see the rejection for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210125070 A1, US 10664999 B2, US 20200410344 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TRACY Y. LI/Primary Examiner, Art Unit 2487